
	
		I
		112th CONGRESS
		1st Session
		H. R. 3335
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To make the National Parks and Federal Recreational Lands
		  Pass available at a discount to members of the Armed Forces and
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 National Parks Freedom Pass
			 Act.
		2.National Parks and Federal Recreational
			 Lands Pass for members of the armed forces and veteransSection 805(b) of division J of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by adding
			 at the end the following:
			
				(3)Military discount
					(A)In generalThe Secretary shall make the National Parks
				and Federal Recreational Lands Pass available to any member of the Armed Forces
				or any member of the National Guard or Reserves at a reduced rate equal to 50
				percent of the cost of the National Parks and Federal Recreational Lands Pass
				to the public established under subsection (a)(5).
					(B)TermA National Parks and Federal Recreational
				Lands Pass issued under this paragraph shall be valid for 1 year after the date
				of issuance of the pass.
					(4)Veteran
				discount
					(A)In
				generalThe Secretary shall make the National Parks and Federal
				Recreational Lands Pass available, at a cost of $10, to any veteran who was
				separated from military service under conditions other than dishonorable, if
				the veteran provides proof of that status by providing a copy of the
				Certificate of Release or Discharge from Active Duty (Department of Defense
				form DD214) of the veteran.
					(B)TermA
				National Parks and Federal Recreational Lands Pass issued under this paragraph
				shall be valid for the lifetime of the
				passholder.
					.
		
